DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the laser beam being reflected through the space by means of a reflector (as found in claim 13), a unit for contactlessly capturing a physical parameter (as found in claim 16), and a calculation unit for calculating a voxel model (as found in claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)
 
The empty diagram box 16, found in Figure 1a of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a method for the spatial tomography of sound comprising, in combination with the other recited steps, contactlessly capturing a physical parameter by means of a laser scanner for a first multitude of local regions in space over time along a first laser beam; contactlessly capturing the physical parameter by means of the laser scanner for a second multitude of local regions in space over time along a second laser beam; contactlessly capturing the physical parameter by means of the laser scanner for a third multitude of local regions in space over time along a third laser beam; calculating a voxel model of the sound pressure over time per local region of the first, second and third multitudes based on the captured physical parameters for the first, second and third multitudes of local regions, especially wherein the laser scanner comprises a laser source emitting several laser beams in a conical manner through the space.

With regards to claim 16, the prior art of record fails to teach and/or suggest an apparatus for the tomography of sound comprising, in combination with the other recited elements, a unit for contactlessly capturing a physical parameter by means of a laser scanner for a first multitude of local regions in space over time along a first laser beam; contactlessly capturing the physical parameter by means of the laser scanner for a second multitude of local regions in space over time along a second laser beam; contactlessly capturing the physical parameter by means of the laser scanner for a third multitude of local regions in space over time along a third laser beam; a calculation unit for calculating a voxel model of the sound pressure over time per local region of the first, second and third multitudes based on the captured physical parameters for the first, second and third multitudes of local regions, especially wherein the laser scanner comprises a laser source emitting several laser beams in a conical manner through the space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.
Please see the Remarks filed 19 February for the full comments provided in response to the last Office Action.

With regards to claims 10 and 11, the amendments provided to the claims have overcome the previous objections to the claims.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to the drawings as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855